Citation Nr: 0324407	
Decision Date: 09/18/03    Archive Date: 09/30/03

DOCKET NO.  96-12 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

Entitlement to service connection for a cervical spine 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel




INTRODUCTION

The veteran served on active duty from September 1971 to 
December 1984.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a August 1995 rating decision of the 
Washington, D.C., Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran's case is currently 
managed by the RO in New Orleans, as he currently has a 
Louisiana address.  


REMAND

The Board observes that additional development is required 
prior to the completion of its appellate review.  While the 
veteran contends that he currently has a cervical spine 
condition related directly to his military service, in the 
alternative, he has also argued entitlement to service 
connection on a secondary basis.  A January 1997 statement 
reflects this claim.  

Service connection may be established for disability that is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  The United States Court 
of Veterans Appeals (now the United States Court of Appeals 
for Veterans Claims, hereinafter the Court) has held that 
entitlement to service connection may be granted for 
aggravation of a nonservice-connected condition by a service-
connected condition.  This determination rests upon the 
meaning of disability, defined for this purpose as "any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition."  See Allen 
v. Brown, 7 Vet. App. 439, at 446 and 448 (1995).  

Although in May 2001 medical opinion has been received 
concerning whether cervical spine disability was caused by 
military service, no opinion has been obtained concerning 
whether the veteran's cervical spine disability was caused or 
worsened by the service-connected low back disability.  

Also, a higher disability rating was denied for coronary 
artery disease in a May 2002 rating decision, and the veteran 
was notified of that decision by a letter dated later that 
month.  In a March 2003 statement, the veteran again raised a 
claim for a higher rating for that condition.  Inasmuch as 
the veteran expressed an intention to pursue the issue within 
a year from an adverse determination, the July 2002 statement 
satisfies the definition of a notice of disagreement under 
the provisions of 38 C.F.R. §§ 20.201, 20.302.  As a 
consequence, this issue is the subject of the remand that 
follows this decision.  Manlincon v. West, 12 Vet. App. 238 
(1999).  The next step is for the RO to issue a statement of 
the case reflecting that issue.  

In view of the above, the case was remanded to the RO for the 
following:

1.  The veteran's claims folder should be 
reviewed in order to determine the 
current nature and etiology of cervical 
spine disability.  The examiner is 
requested to provide an opinion as to 
whether it is at least as likely as not 
that the veteran's existing cervical 
spine disability was caused or worsened 
by the service-connected lumbar spine 
disability.  The clinical basis for that 
determination should be set forth in 
detail.  

2.  The RO is requested to issue a 
statement of the case on the issue of 
entitlement to increased rating for 
coronary artery disease.  The veteran is 
to be advised that he must perfect his 
appeal by the timely submission of a 
substantive appeal in order to have this 
issue in appellate status.  

3.  Thereafter, the RO should 
readjudicate the claims.  If the 
benefit(s) sought on appeal remain(s) 
denied, the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



